DETAILED ACTION
This Office action is in response to the application filed on August 21, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 and 02/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on August 21, 2020.  These drawings are accepted by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwaya et al. (U.S. Pub. No. 2018/0183344 A1).

In re claim 1, Iwaya discloses a method (Fig. 1) of operating an electrical power distribution system (1A), the system comprising: 
an electrical power storage unit (PS1); 
a transformer (2, 3) having first (2a, 3a), second (2b) and third windings (3b); 
a first bidirectional converter circuit (11) connected between the electrical power storage unit and the first winding; 
a first DC bus (26); 
a second DC bus (37); 
a second bidirectional converter circuit (21) connected between the first DC bus and the second winding; and 
a third bidirectional converter circuit (31) connected between the second DC bus and the third winding, 
the method comprising: 
determining a state of charge of the electrical power storage unit; 
determining a power requirement or power availability at each of the first and second DC buses (Fig. 8, Para. 0048-0060); and 
operating the first, second and third bidirectional converter circuits to balance electrical power distribution between the electrical power storage unit and the first and second DC buses (Fig. 8, Para. 0048-0060). 

In re claim 2, Iwaya discloses in which operating the first, second and third bidirectional converter circuits comprises transferring electrical power from the electrical storage unit to the first DC bus and/or the second DC bus if the power availability of the electrical power storage unit is greater than either or both of the determined power requirements at the first and second DC buses (Fig. 8, Para. 0048-0060).

In re claim 6, Iwaya discloses (Fig. 1) a controller (8) for an electrical power distribution system (1A), the controller configured to perform the method of claim 1 (See rejection of claim 1 as explained above).

In re claim 7, Iwaya discloses computer program comprising instructions (Para. 0034 and 0048-0060) for causing a controller (Fig. 1, controller 8) to perform the method according to claim 1 (See rejection of claim 1 as explained above).

In re claim 8, Iwaya discloses (Fig. 1) an electrical power distribution system (1A), comprising: 
an electrical power storage unit (PS1); 
a transformer (2, 3); 
a first bidirectional converter circuit (11) connected between the electrical power storage unit and a first winding of the transformer (2a, 3a); 
a first DC bus (21); 
a second DC bus (37); 
a second bidirectional converter circuit (21) connected between the first DC bus and a second winding of the transformer; 
a third bidirectional converter circuit (31) connected between the second DC bus and a third winding of the transformer; and 
a controller (8) connected for control of the first, second and third converter circuits to distribute electrical power between the electrical power storage unit, the first DC bus and the second DC bus (Fig. 8, Para. 0034 and 0048-0060).

In re claim 9, Iwaya discloses in which the controller (Fig. 1, controller 8) is configured to control operation of the first, second and third bidirectional converter circuits to: in a first mode, transfer electrical power from the electrical power storage unit to the first and/or second DC bus (Fig. 8, Para. 0048-0060); in a second mode, transfer electrical power from the first and/or second DC bus to the electrical power storage unit (Fig. 8, Para. 0048-0060); and in a third mode, transfer electrical power from the first DC bus to the second DC bus or from the second DC bus to the first DC bus (Fig. 8, Para. 0048-0060).

In re claim 10, Iwaya discloses in which, in the first mode, the controller (Fig. 1, controller 8) is configured to: determine a power availability at the first bidirectional converter circuit from a charging state of the electrical energy storage unit (Fig. 8, Para. 0048-0060); determine power requirements at the first and second DC buses; control the first, second and third bidirectional converter circuits to transfer electrical power from the electrical energy storage unit to the first and second DC buses if the power availability of the electrical energy storage unit is greater than a combined power requirement at the first and second DC buses (Fig. 8, Para. 0048-0060); and control the first, second and third bidirectional converter circuits to transfer electrical power from the electrical energy storage unit to the first DC bus if the power availability of the electrical energy storage unit is greater than the power requirement at the first DC bus but less than the combined power requirement at the first and second DC buses (Fig. 8, Para. 0048-0060).

In re claim 11, Iwaya discloses in which, in the second mode, the controller (Fig. 1, controller 8) is configured to: determine a power availability at the first and second DC buses (Fig. 8, Para. 0048-0060); determine a power requirement of the first bidirectional converter circuit from a charging state of the electrical energy storage unit (Fig. 8, Para. 0048-0060); and control the first, second and third bidirectional converter circuits to transfer electrical power from the first and/or second DC bus to the electrical storage unit if the power availability at the first and/or second DC bus is greater than the power requirement of the electrical energy storage unit (Fig. 8, Para. 0048-0060).

In re claim 13, Iwaya discloses in which the first and second DC buses are configured according to differing power quality requirements (Fig. 8, Para. 0048-0060).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 12, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al. (U.S. Pub. No. 2018/0183344 A1) in view of Vyas (U.S. Pub. No. 2014/0333126 A1).

In re claim 3, Iwaya discloses in which the second DC bus is connected to an electrical generator and operating the first, second and third bidirectional converter circuits comprises transferring electrical power from the second DC bus to the electrical storage unit if the power availability at the second DC bus is greater than the power requirement at the electrical power storage unit (Para. 0048-0060).
Iwaya fails to disclose wherein the second DC bus is connected to an electrical generator.
Vyas teaches (Fig. 2) an electrical system (210), wherein the second DC bus (226d) is connected to an electrical generator (214b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iwaya wherein the second DC bus is connected to an electrical generator, as disclosed in Vyas to allow more flexibility in the connectivity of the electrical power sources of the aircraft which can lead to an increase in the generating efficiency of system and aircraft as a whole (Para. 0008).

In re claim 4, Iwaya discloses operating the first, second and third bidirectional converter circuits comprises transferring electrical power from the first DC bus and second DC bus to the electrical storage unit if the power availability at the second DC bus is greater than zero but less than the power requirement at the electrical power storage unit and the power availability at the first DC bus is greater than zero (Para. 0048-0060).
Iwaya fails to disclose the first and second DC buses are connected to respective first and second electrical generators.
Vyas teaches (Fig. 2) an electrical system (210), the first and second DC buses (226a and 226d) are connected to respective first and second electrical generators (214a and 214b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iwaya wherein the first and second DC buses are connected to respective first and second electrical generators, as disclosed in Vyas to allow more flexibility in the connectivity of the electrical power sources of the aircraft which can lead to an increase in the generating efficiency of system and aircraft as a whole (Para. 0008).

In re claim 5, Iwaya discloses in which operating the first, second and third bidirectional converter circuits comprises transferring electrical power from the first DC bus to the second DC bus if a calculated power at the second bidirectional converter circuit is greater than a rated power for the second bidirectional converter circuit and a calculated power at the third bidirectional converter circuit is less than a rated power for the third bidirectional converter circuit (Para. 0048-0060).

In re claim 12, Iwaya fails to disclose one or more propulsive electrical loads connected to the second DC bus via a respective converter.
Vyas teaches (Fig. 2) an electrical system (210), comprising one or more propulsive electrical loads (214b) connected to the second DC bus (226d) via a respective converter (228b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iwaya wherein one or more propulsive electrical loads connected to the second DC bus via a respective converter, as disclosed in Vyas to allow more flexibility in the connectivity of the electrical power sources of the aircraft which can lead to an increase in the generating efficiency of system and aircraft as a whole (Para. 0008).

In re claim 14, Iwaya fails to disclose in which the second DC bus is configured to supply power only to the one or more propulsive electrical loads.
Vyas teaches (Fig. 2) an electrical system (210), in which the second DC bus (226d) is configured to supply power only to the one or more propulsive electrical loads (214b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iwaya wherein the second DC bus is configured to supply power only to the one or more propulsive electrical loads, as disclosed in Vyas to allow more flexibility in the connectivity of the electrical power sources of the aircraft which can lead to an increase in the generating efficiency of system and aircraft as a whole (Para. 0008).

In re claim 15, Iwaya fails to disclose an electrical generator connected to the second DC bus via a converter.
Vyas teaches (Fig. 2) an electrical system (210), comprising an electrical generator (214b) connected to the second DC bus (226d) via a converter (228b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iwaya to include an electrical generator connected to the second DC bus via a converter, as disclosed in Vyas to allow more flexibility in the connectivity of the electrical power sources of the aircraft which can lead to an increase in the generating efficiency of system and aircraft as a whole (Para. 0008).

In re claim 16, Iwaya fails to disclose an electrical generator connected to the first DC bus via a converter.
Vyas teaches (Fig. 2) an electrical system (210), comprising an electrical generator (214a) connected to the second DC bus (226a) via a converter (228a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iwaya to include an electrical generator connected to the first DC bus via a converter, as disclosed in Vyas to allow more flexibility in the connectivity of the electrical power sources of the aircraft which can lead to an increase in the generating efficiency of system and aircraft as a whole (Para. 0008).

In re claim 19, Iwaya discloses the electrical power distribution system of claim 8 (See rejection of claim 8 as explained above).
Iwaya fails to disclose a vehicle.
Vyas teaches (Fig. 2) an electrical system (210), comprising a vehicle (Fig. 3, aircraft 312).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iwaya to a vehicle, as disclosed in Vyas to allow more flexibility in the connectivity of the electrical power sources of the aircraft which can lead to an increase in the generating efficiency of system and aircraft as a whole (Para. 0008).

In re claim 20, Iwaya fails to disclose, wherein the vehicle is an aircraft.
Vyas teaches (Fig. 2) an electrical system (210), wherein the vehicle is an aircraft (Fig. 3, aircraft 312).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iwaya wherein the vehicle is an aircraft, as disclosed in Vyas to allow more flexibility in the connectivity of the electrical power sources of the aircraft which can lead to an increase in the generating efficiency of system and aircraft as a whole (Para. 0008).

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 17, the prior art of record fails to disclose or suggest “in which the first DC bus is switchably connected to the second DC bus” in combination with other limitations of the claim.
 
Regarding to claim 18, the prior art of record fails to disclose or suggest “in which the first DC bus is switchably connected to the second bidirectional converter circuit” in combination with other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838